Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 and Step 2A (Prong 1) (The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50)) 

The limitations of: hosting a plurality of server-less functions, the plurality of server-less functions including at least a first group of server-less functions, the first group of server-less functions including a driver function and at least one lookup function including a first lookup function; and processing the data streams, using the driver function and/or the at least one lookup function, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (such as, observation and evaluation).  That is, nothing in the claim precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements: “receiving data streams” and “to publish a CEP data stream” which are forms of insignificant extra-solution activities.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Step 2B (PEG 2019)
The elements “receiving data streams” and “to publish a CEP data stream” were considered to be insignificant extra-solution activity in Step 2A, and thus are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  According to MPEP 2106.05(d)(II), the courts have recognized that “receiving” (or inputting) and “to publish” (or outputting) are well-understood, routine, conventional activities in the field. See for example:
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 

Considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Regarding Claim 2, the limitation “determining whether any of the data streams are associated with the at least one lookup function; responsive to a determination that a first data stream is associated with the at least one lookup function, processing the first data stream, using the at least one lookup function, to1 determine whether the first data stream includes a first event; responsive to a determination that the first data stream includes the first event, generating, using the at least one lookup function, an event data packet, the event data packet including a key value and event data; and causing the event data packet to be stored in a first data store” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 3, the limitation “determining whether any of the data streams are associated with the driver function; responsive to a determination that a second data stream is associated with the driver function, processing the second data stream, using the driver function, to2 determine whether the second data stream includes a second event; and responsive to a determination that the second data stream includes the second event, obtaining particular event data packets that have a particular key value corresponding to the second event and generating the CEP data stream” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 4, the limitation “generating a query to3 determine whether the first data store has the particular event data packets that have the particular key value corresponding to the second event; causing the query to be executed on the first data store; receiving a query result for the query; determining whether the query result is sufficient; and responsive to a determination that the query result is sufficient, obtaining the particular event data packets that have the particular key value corresponding to the second event to4 generate the CEP data stream” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 5, the limitation “determining whether a complete set of event data packets are present in the first data store; responsive to a determination that the complete set of event data packets are present in the first data store, determining the query result is sufficient; and responsive to a determination that the complete set of event data packets are not present in the first data store, determining the query result is not sufficient” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 6, the limitation “responsive to a determination that the query result is not sufficient, generating an error packet and causing the error packet to be stored in a second data store, so that5 the driver function can retry the query responsive to a schedule trigger” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 7, the limitation “receiving a retry instruction from the schedule trigger, the retry instruction including a retry key; causing, either/both the driver function or the at least one lookup function, to6 query the second data store for error packets that have key values corresponding to the retry key; responsive to error packets being returned that have the key values corresponding to the retry key, determining whether the error packets being returned that have the key values corresponding to the retry key and/or event data packets that have key values corresponding to the retry key are sufficient; and responsive to a determination that the error packets being returned that have the key values corresponding to the retry key and/or the event data packets that have the key values corresponding to the retry key are sufficient, generating the CEP data stream” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 8, the limitation “extracting lookup event data from the particular event data packets; extracting driver event data from the second data stream; and generating a CEP data stream packet by combining the lookup event data and the driver event data in a defined manner” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 9, the limitation “wherein the second data stream has a higher throughput, larger data messages, and/or delayed input relative to the first data stream” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 10, the limitation “wherein the plurality of server-less functions include a second group of server-less functions, the second group of server-less functions including a second driver function and at least the first lookup function” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 and Step 2A (Prong 1) (2019 PEG)
The limitations of: hosting a plurality of server-less functions, the plurality of server-less functions including at least a first group of server-less functions, the first group of server-less functions including a driver function and at least one lookup function including a first lookup function; and processing the data streams, using the driver function and/or the at least one lookup function, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (such as, observation and evaluation).  That is, nothing in the claim precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements: “a memory storing instructions,” “a processor executing the instructions to perform a process,” and “receiving data streams” and “to publish a CEP data stream.”  The elements “a memory storing instructions” and “a processor executing the instructions to perform a process” are generic computer components.  The elements “receiving data streams” and “to publish a CEP data stream” amount to mere inputting and outputting data, which are forms of insignificant extra-solution activities.  Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components (the processor and the memory).   The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Step 2B (PEG 2019)
As discussed above with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception on generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The elements “receiving data streams” and “to publish a CEP data stream” were considered to be insignificant extra-solution activity in Step 2A, and thus are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  According to MPEP 2106.05(d)(II), the courts have recognized that “receiving” (or inputting) and “to publish” (or outputting) are well-understood, routine, conventional activities in the field. See for example:
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 

As previously identified, the claim also recites the additional element “a memory storing instructions” and “a processor executing the instructions to perform a process” which are well-understood, routine, and conventional.
According to Berkheimer Option D (See MPEP 2106.07(a)(III)), “A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).”
The Examiner takes Official Notice that it is old and well known in this art to provide a generic processor executing the instructions to perform a process and memory storing instructions.  Therefore, it would have been obvious to one or ordinary skill in this art at the time of the invention by Applicant to incorporate a processor and memory.  This would have been obvious since to do so it routine in this art.
The Official Notice statement supports a finding that the recited limitations are well-understood, routine, and conventional.
Considering the additional elements and the claims as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Regarding Claim 12, the limitation “determining whether any of the data streams are associated with the at least one lookup function; responsive to a determination that a first data stream is associated with the at least one lookup function, processing the first data stream, using the at least one lookup function, to7 determine whether the first data stream includes a first event; responsive to a determination that the first data stream includes the first event, generating, using the at least one lookup function, an event data packet, the event data packet including a key value and event data, an event data packet, the event data packet including a key value and event data; and causing the event data packet to be stored in a first data store” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 13, the limitation “determining whether any of the data streams are associated with the driver function; responsive to a determination that a second data stream is associated with the driver function, processing the second data stream, using the driver function, to8 determine whether the second data stream includes a second event; and responsive to a determination that the second data stream includes the second event, obtaining particular event data packets that have a particular key value corresponding to the second event and generating the CEP data stream” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 14, the limitation “generating a query to determine whether the first data store has the particular event data packets that have the particular key value corresponding to the second event; causing the query to be executed on the first data store; receiving a query result for the query; determining whether the query result is sufficient; and responsive to a determination that the query result is sufficient, obtaining the particular event data packets that have the particular key value corresponding to the second event to9 generate the CEP data stream” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 15, the limitation “determining whether a complete set of event data packets are present in the first data store; responsive to a determination that the complete set of event data packets are present in the first data store, determining the query result is sufficient; and responsive to a determination that the complete set of event data packets are not present in the first data store, determining the query result is not sufficient” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 16, the limitation “responsive to a determination that the query result is not sufficient, generating an error packet and causing the error packet to be stored in a second data store, so that10 the driver function can retry the query responsive to a schedule trigger” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 17, the limitation “receiving a retry instruction from the schedule trigger, the retry instruction including a retry key; causing, either/both the driver function or the at least one lookup function, to query the second data store for error packets that have key values corresponding to the retry key; responsive to error packets being returned that have the key values corresponding to the retry key, determining whether the error packets being returned that have the key values corresponding to the retry key and/or event data packets that have key values corresponding to the retry key are sufficient; and responsive to a determination that the error packets being returned that have the key values corresponding to the retry key and/or the event data packets that have the key values corresponding to the retry key are sufficient, generating the CEP data stream” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 18, the limitation “extracting lookup event data from the particular event data packets; extracting driver event data from the second data stream; and generating a CEP data stream packet by combining the lookup event data and the driver event data in a defined manner” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 19, the limitation “wherein the second data stream has a higher throughput, larger data messages, and/or delayed input relative to the first data stream” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 and Step 2A (Prong 1) (2019 PEG)
The limitations of: hosting a plurality of server-less functions, the plurality of server-less functions including at least a first group of server-less functions, the first group of server-less functions including a driver function and at least one lookup function including a first lookup function; determining whether any of the data streams are associated with the driver function or the at least one lookup function; responsive to a determination that a first data stream is associated with the at least one lookup function, processing the first data stream, using the at least one lookup function, to11 determine whether the first data stream includes a first event; responsive to a determination that the first data stream includes the first event, generating, using the at least one lookup function, an event data packet, the event data packet including a key value and event data; responsive to a determination that a second data stream is associated with the driver function, processing the second data stream, using the driver function, to12 determine whether the second data stream includes a second event; responsive to a determination that the second data stream includes the second event, generating a query to determine whether the first data store has particular event data packets that have a particular key value corresponding to the second event; causing the query to be executed on the first data store; determining whether the query result is sufficient; responsive to a determination that the query result is sufficient, obtaining the particular event data packets that have the particular key value corresponding to the second event, generating a CEP data stream, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (such as, observation and evaluation).  That is, nothing in the claim precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements: “a processor,” “a first data store,” and “receiving data streams,” “causing the event data packet to be stored,” “receiving a query result for the query,” and “to publish a CEP data stream.”  The elements “a processor” and “a first data store” are generic computer components.  The elements “receiving data streams,” “causing the event data packet to be stored,” “receiving a query result for the query,” and “to publish a CEP data stream” amount to mere inputting and outputting data, which are forms of insignificant extra-solution activities.  Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components (the processor and the data store).   The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Step 2B (PEG 2019)
As discussed above with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception on generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The elements “receiving data streams,” “causing the event data packet to be stored,” “receiving a query result for the query,” and “to publish a CEP data stream” were considered to be insignificant extra-solution activity in Step 2A, and thus are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  According to MPEP 2106.05(d)(II), the courts have recognized that “receiving data streams,” “causing the event data packet to be stored,” “receiving a query result for the query,” and “to publish a CEP data stream” are well-understood, routine, conventional activities in the field. See for example:
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 

As previously identified, the claim also recites the additional element “a processor” and “a first data store” which are well-understood, routine, and conventional.
According to Berkheimer Option D (See MPEP 2106.07(a)(III)), “A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).”
The Examiner takes Official Notice that it is old and well known in this art to provide a generic processor and a data store.  Therefore, it would have been obvious to one or ordinary skill in this art at the time of the invention by Applicant to incorporate a processor and data store.  This would have been obvious since to do so it routine in this art.
The Official Notice statement supports a finding that the recited limitations are well-understood, routine, and conventional.
Considering the additional elements and the claims as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Goodyear et al. (US 2020/0259802).

Regarding Claim 1, Goodyear discloses a computer-implemented method for server-less complex event processing (CEP), the computer-implemented method comprising: 
hosting a plurality of server-less functions, the plurality of server-less functions including at least a first group of server-less functions, the first group of server-less functions including a driver function and at least one lookup function including a first lookup function ([0005], “applying the handling action to the data,” [0059], “reading data from it” and “generates an updated data model. The recalculation units 274 update the data models in the storage 240,” wherein the step including reading is an example of a driver function as claimed and wherein the step including generating an updated data model is an example of a lookup function as claimed; Goodyear); 
receiving data streams ([0005], “obtaining payload data to be sent over a data network as a data package comprising the payload data and a header,” [0039], “The data package 100 comprises a header 110, payload data 120, and a footer 130, and may form part of a larger data file. The data package 100 may be an email, multimedia file, programme for execution on a computing device or any other suitable data. The data package 110 may be split into a number of smaller data portions H0 . . . H3; P0 . . . P6; F0. In some embodiments, each of these portions may represent individual bits of data for example,” Goodyear); and 
processing the data streams, using the driver function and/or the at least one lookup function, to13 publish a CEP data stream (Fig. 2, 290, 230, 234, Goodyear). 
 
Regarding Claim 2, Goodyear discloses a computer-implemented method of claim 1, wherein processing the data streams, using the driver function and/or the at least one lookup function, to14 publish the CEP data stream includes:
determining whether any of the data streams are associated with the at least one lookup function ([0055], “applied the relevant handling action to the data package,” Goodyear); 
responsive to a determination that a first data stream is associated with the at least one lookup function, processing the first data stream, using the at least one lookup function, to15 determine whether the first data stream includes a first event ([0055], “applied the relevant handling action to the data package,” Goodyear); 
responsive to a determination that the first data stream includes the first event, generating, using the at least one lookup function ([0005], “applying the handling action to the data,” [0059], “reading data from it” and “generates an updated data model. The recalculation units 274 update the data models in the storage 240,” wherein the step including generating an updated data model is an example of a lookup function as claimed; Goodyear), an event data packet ([0059], “reading data from it” and “generates an updated data model. The recalculation units 274 update the data models in the storage 240,” Goodyear), the event data packet including a key value and event data ([0061], Goodyear); and 
causing the event data packet to be stored in a first data store ([0059], “update the data models in the storage 240,” Goodyear).  

Regarding Claim 3, Goodyear discloses a computer-implemented method of claim 2, wherein processing the data streams, using the driver function and/or the at least one lookup function, to16 publish the CEP data stream further includes: 
determining whether any of the data streams are associated with the driver function ([0064]-[0067], Goodyear);
responsive to a determination that a second data stream is associated with the driver function, processing the second data stream, using the driver function, to17 determine whether the second data stream includes a second event ([0068] and [0071], Goodyear); and 
responsive to a determination that the second data stream includes the second event, obtaining particular event data packets that have a particular key value corresponding to the second event and generating the CEP data stream ([0071], Goodyear).  

Regarding Claim 4, Goodyear discloses a computer-implemented method of claim 3, wherein obtaining the particular event data packets that have the particular key value corresponding to the second event includes: 
generating a query to18 determine whether the first data store has the particular event data packets that have the particular key value corresponding to the second event ([0071], Goodyear); 
causing the query to be executed on the first data store ([0071], Goodyear); 
receiving a query result for the query ([0071], Goodyear); 
determining whether the query result is sufficient ([0071], Goodyear); and 
responsive to a determination that the query result is sufficient, obtaining the particular event data packets that have the particular key value corresponding to the second event to19 generate the CEP data stream ([0071], Goodyear).  

Regarding Claim 5, Goodyear disclose a computer-implemented method of claim 4, wherein determining whether the query result is sufficient includes: 
determining whether a complete set of event data packets are present in the first data store ([0059], Goodyear); 
responsive to a determination that the complete set of event data packets are present in the first data store, determining the query result is sufficient ([0059], Goodyear); and 
responsive to a determination that the complete set of event data packets are not present in the first data store, determining the query result is not sufficient ([0059], Goodyear).  

Regarding Claim 6, Goodyear discloses a computer-implemented method of claim 5, wherein determining whether the query result is sufficient further includes: 
responsive to a determination that the query result is not sufficient, generating an error packet and causing the error packet to be stored in a second data store, so that20 the driver function can retry the query responsive to a schedule trigger ([0042] and [0051], Goodyear).  

Regarding Claim 7, Goodyear discloses a computer-implemented method of claim 6, further comprising: 
receiving a retry instruction from the schedule trigger, the retry instruction including a retry key ([0115], Goodyear); 
causing, either/both the driver function or the at least one lookup function, to21 query the second data store for error packets that have key values corresponding to the retry key ([0115], Goodyear);
responsive to error packets being returned that have the key values corresponding to the retry key, determining whether the error packets being returned that have the key values corresponding to the retry key and/or event data packets that have key values corresponding to the retry key are sufficient ([0115], Goodyear); and 
responsive to a determination that the error packets being returned that have the key values corresponding to the retry key and/or the event data packets that have the key values corresponding to the retry key are sufficient, generating the CEP data stream ([0115], Goodyear).  

Regarding Claim 8, Goodyear discloses a computer-implemented method of claim 3, wherein generating the CEP data stream, after obtaining the particular event data packets that have the particular key value corresponding to the second event, includes: 
extracting lookup event data from the particular event data packets ([0005], “applying the handling action to the data,” [0059], “reading data from it” and “generates an updated data model. The recalculation units 274 update the data models in the storage 240,” Goodyear); 
extracting driver event data from the second data stream ([0068] and [0071], Goodyear); and 
generating a CEP data stream packet by combining the lookup event data and the driver event data in a defined manner (Fig. 2, 290 and 230, Goodyear).  

Regarding Claim 9, Goodyear discloses a computer-implemented method of claim 3, wherein the second data stream has a higher throughput, larger data messages, and/or delayed input relative to the first data stream ([0041] and [0060], Goodyear).  

Regarding Claim 10, Goodyear discloses a computer-implemented method of claim 1, wherein the plurality of server-less functions include a second group of server-less functions, the second group of server-less functions including a second driver function and at least the first lookup function ([0059], Goodyear).  

Regarding Claim 11, Goodyear discloses a system for server-less complex event processing, the system comprising: 
a memory storing instructions ([0052], Goodyear); and 
a processor executing the instructions to perform a process including ([0020] and [0024], Goodyear):
hosting a plurality of server-less functions, the plurality of server-less functions including at least a first group of server-less functions, the first group of server-less functions including a driver function and at least one lookup function including a first lookup function ([0005], “applying the handling action to the data,” [0059], “reading data from it” and “generates an updated data model. The recalculation units 274 update the data models in the storage 240,” wherein the step including reading is an example of a driver function as claimed and wherein the step including generating an updated data model is an example of a lookup function as claimed; Goodyear); 
receiving data streams ([0005], “obtaining payload data to be sent over a data network as a data package comprising the payload data and a header,” [0039], “The data package 100 comprises a header 110, payload data 120, and a footer 130, and may form part of a larger data file. The data package 100 may be an email, multimedia file, programme for execution on a computing device or any other suitable data. The data package 110 may be split into a number of smaller data portions H0 . . . H3; P0 . . . P6; F0. In some embodiments, each of these portions may represent individual bits of data for example,” Goodyear); and 
processing the data streams, using the driver function and/or the at least one lookup function, to22 publish a CEP data stream (Fig. 2, 290, 230, 234, Goodyear). 

Regarding Claim 12, Goodyear discloses a system of claim 11, wherein the process further includes, to process the data streams, using the driver function and/or the at least one lookup function, to23 publish the CEP data stream:	
determining whether any of the data streams are associated with the at least one lookup function ([0055], “applied the relevant handling action to the data package,” Goodyear); 
responsive to a determination that a first data stream is associated with the at least one lookup function, processing the first data stream, using the at least one lookup function, to24 determine whether the first data stream includes a first event ([0055], “applied the relevant handling action to the data package,” Goodyear); 
responsive to a determination that the first data stream includes the first event, generating, using the at least one lookup function, an event data packet, the event data packet including a key value and event data ([0005], “applying the handling action to the data,” [0059], “reading data from it” and “generates an updated data model. The recalculation units 274 update the data models in the storage 240,” wherein the step including generating an updated data model is an example of a lookup function as claimed; Goodyear), an event data packet ([0059], “reading data from it” and “generates an updated data model. The recalculation units 274 update the data models in the storage 240,” Goodyear), the event data packet including a key value and event data ([0061], Goodyear); and 
causing the event data packet to be stored in a first data store ([0059], “update the data models in the storage 240,” Goodyear).  

Regarding Claim 13, Goodyear discloses a system of claim 12, wherein the process further includes, to process the data streams, using the driver function and/or the at least one lookup function, to publish the CEP data stream:
determining whether any of the data streams are associated with the driver function ([0064]-[0067], Goodyear);
responsive to a determination that a second data stream is associated with the driver function, processing the second data stream, using the driver function, to25 determine whether the second data stream includes a second event ([0068] and [0071], Goodyear); and 
responsive to a determination that the second data stream includes the second event, obtaining particular event data packets that have a particular key value corresponding to the second event and generating the CEP data stream ([0071], Goodyear).  

Regarding Claim 14, Goodyear discloses a system of claim 13, wherein the process further includes, to obtain the particular event data packets that have the particular key value corresponding to the second event: 
generating a query to determine whether the first data store has the particular event data packets that have the particular key value corresponding to the second event ([0071], Goodyear); 
causing the query to be executed on the first data store ([0071], Goodyear); 
receiving a query result for the query ([0071], Goodyear); 
determining whether the query result is sufficient ([0071], Goodyear); and 
responsive to a determination that the query result is sufficient, obtaining the particular event data packets that have the particular key value corresponding to the second event to26 generate the CEP data stream ([0071], Goodyear).  

Regarding Claim 15, Goodyear discloses a system of claim 14, wherein the process further includes, to determine whether the query result is sufficient: 
determining whether a complete set of event data packets are present in the first data store ([0059], Goodyear); 
responsive to a determination that the complete set of event data packets are present in the first data store, determining the query result is sufficient ([0059], Goodyear); and 
responsive to a determination that the complete set of event data packets are not present in the first data store, determining the query result is not sufficient ([0059], Goodyear).  

Regarding Claim 16, Goodyear discloses a system of claim 15, wherein the process further includes, to determine whether the query result is sufficient: 
responsive to a determination that the query result is not sufficient, generating an error packet and causing the error packet to be stored in a second data store, so that27 the driver function can retry the query responsive to a schedule trigger ([0042] and [0051], Goodyear).  

Regarding Claim 17, Goodyear discloses a system of claim 16, the process further includes: 
receiving a retry instruction from the schedule trigger, the retry instruction including a retry key ([0115], Goodyear); 
causing, either/both the driver function or the at least one lookup function, to query the second data store for error packets that have key values corresponding to the retry key ([0115], Goodyear);
responsive to error packets being returned that have the key values corresponding to the retry key, determining whether the error packets being returned that have the key values corresponding to the retry key and/or event data packets that have key values corresponding to the retry key are sufficient ([0115], Goodyear); and 
responsive to a determination that the error packets being returned that have the key values corresponding to the retry key and/or the event data packets that have the key values corresponding to the retry key are sufficient, generating the CEP data stream ([0115], Goodyear).  

Regarding Claim 18, Goodyear discloses a system of claim 13, wherein the process further includes, to generate the CEP data stream, after obtaining particular event data packets that have the particular key value corresponding to the second event: 
extracting lookup event data from the particular event data packets ([0005], “applying the handling action to the data,” [0059], “reading data from it” and “generates an updated data model. The recalculation units 274 update the data models in the storage 240,” Goodyear); 
extracting driver event data from the second data stream ([0068] and [0071], Goodyear); and 
generating a CEP data stream packet by combining the lookup event data and the driver event data in a defined manner (Fig. 2, 290 and 230, Goodyear).  

Regarding Claim 19, Goodyear discloses a system of claim 13, wherein the second data stream has a higher throughput, larger data messages, and/or delayed input relative to the first data stream ([0041] and [0060], Goodyear).  

Regarding Claim 20, Goodyear discloses a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method for server- less complex event processing (CEP), the method comprising: 
hosting a plurality of server-less functions, the plurality of server-less functions including at least a first group of server-less functions, the first group of server-less functions including a driver function and at least one lookup function ([0005], “applying the handling action to the data,” [0059], “reading data from it” and “generates an updated data model. The recalculation units 274 update the data models in the storage 240,” wherein the step including reading is an example of a driver function as claimed and wherein the step including generating an updated data model is an example of a lookup function as claimed; Goodyear); 
receiving data streams ([0005], “obtaining payload data to be sent over a data network as a data package comprising the payload data and a header,” [0039], “The data package 100 comprises a header 110, payload data 120, and a footer 130, and may form part of a larger data file. The data package 100 may be an email, multimedia file, programme for execution on a computing device or any other suitable data. The data package 110 may be split into a number of smaller data portions H0 . . . H3; P0 . . . P6; F0. In some embodiments, each of these portions may represent individual bits of data for example,” Goodyear); 
determining whether any of the data streams are associated with the driver function or the at least one lookup function ([0055], “applied the relevant handling action to the data package,” Goodyear); 
responsive to a determination that a first data stream is associated with the at least one lookup function, processing the first data stream, using the at least one lookup function, to28 determine whether the first data stream includes a first event ([0055], “applied the relevant handling action to the data package,” Goodyear); 
responsive to a determination that the first data stream includes the first event, generating, using the at least one lookup function ([0005], “applying the handling action to the data,” [0059], “reading data from it” and “generates an updated data model. The recalculation units 274 update the data models in the storage 240,” wherein the step including generating an updated data model is an example of a lookup function as claimed; Goodyear), an event data packet ([0059], “reading data from it” and “generates an updated data model. The recalculation units 274 update the data models in the storage 240,” Goodyear), the event data packet including a key value and event data ([0061], Goodyear); 
causing the event data packet to be stored in a first data store ([0059], “update the data models in the storage 240,” Goodyear); 
responsive to a determination that a second data stream is associated with the driver function, processing the second data stream, using the driver function, to29 determine whether the second data stream includes a second event ([0068] and [0071], Goodyear); 
responsive to a determination that the second data stream includes the second event, generating a query to determine whether the first data store has particular event data packets that have a particular key value corresponding to the second event ([0071], Goodyear); 
causing the query to be executed on the first data store ([0071], Goodyear); 
receiving a query result for the query ([0071], Goodyear); 
determining whether the query result is sufficient ([0071], Goodyear); and 
responsive to a determination that the query result is sufficient, obtaining the particular event data packets that have the particular key value corresponding to the second event, generating a CEP data stream, and publishing the CEP data stream ([0071], Goodyear).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
November 16, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The limitation “to determine whether the first data stream includes a first event” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        2 The limitation “to determine whether the second data stream includes a second event….” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        3 The limitation “to determine whether the first data store has the particular event….” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        4 The limitation “to generate the CEP data stream” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        5 The limitation “so that the drives function can retry the query responsive to a schedule trigger” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        6 The limitation “to query the second data store for error packets that have key values corresponding to the retry key….” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        7 The limitation “to determine whether the first data stream includes a first event” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        8 The limitation “to determine whether the second data stream includes a second event” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        9 The limitation “to generate the CEP data stream” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        10 The limitation “so that the driver function can retry the query responsive to a schedule trigger” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        11 The limitation “to determine whether the first data stream includes a first event” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        12 The limitation “to determine whether the second data stream includes a second event” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        13 The limitation “to publish a CEP data stream” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        14 The limitation “to publish a CEP data stream ….” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        15 The limitation “to determine whether the first data stream includes a first event” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        16 The limitation “to publish a CEP data stream ….” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        17 The limitation “to determine whether the second data stream includes a second event….” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        18 The limitation “to determine whether the first data store has the particular event….” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        19 The limitation “to generate the CEP data stream” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        20 The limitation “so that the drives function can retry the query responsive to a schedule trigger” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        21 The limitation “to query the second data store for error packets that have key values corresponding to the retry key….” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        22 The limitation “to publish a CEP data stream” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        23 The limitation “to publish a CEP data stream ….” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        24 The limitation “to determine whether the first data stream includes a first event” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        25 The limitation “to determine whether the second data stream includes a second event” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        26 The limitation “to generate the CEP data stream” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        27 The limitation “so that the driver function can retry the query responsive to a schedule trigger” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        28 The limitation “to determine whether the first data stream includes a first event” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        
        
        29 The limitation “to determine whether the second data stream includes a second event” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)